Citation Nr: 0023875	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  98-17 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Whether the veteran's death was the result of his own willful 
misconduct.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

James L. March, Counsel


INTRODUCTION

The veteran entered active duty in December 1973 and died in 
service on October [redacted], 1979; the appellant is his 
daughter.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 decision of the RO.  



REMAND

The RO issued an Administrative Decision in December 1981 
when the appellant's mother was denied dependency and 
indemnity compensation on the basis that the veteran's death 
had been determined to be due to his own willful misconduct.  

In June 1982, a claim for dependency and indemnity 
compensation was filed by the appellant's mother on the 
behalf of the appellant.  In August 1982, the RO again denied 
the benefit.  

In its December 1998 Supplemental Statement of the Case, the 
RO stated:

The Administrative Decision dated 
December 8, 1981 stands as valid and 
material.  It clearly states that the 
veteran's reckless driving of a motor 
vehicle at speeds in excess of 75 miles 
per hour showed a reckless and wanton 
disregard for the consequences of his 
actions and does not permit his death to 
be considered in the line of duty.  

Although the RO had previously determined that the veteran's 
death was the result of his own willful misconduct, that 
determination was made in denying benefits to the veteran's 
spouse-the appellant has never had the opportunity to present 
argument on the merits of the case.  That is, her claim has 
not been adjudicated without regard to the finality of the 
Administrative Decision.

Furthermore, the appellant has submitted new evidence in this 
case.  Specifically, she submitted evidence showing that the 
law regarding the operation of a vehicle under the influence 
of alcoholic beverages in the state of California, the state 
in which the veteran died, have changed.  

Indeed, VBA's Adjudication Procedure Manual, M21-1, Part IV, 
 11.31 provides direction for the adjudication of such 
claims following the submission of new and material evidence.  
In conducting a de novo review of the claim, the RO should 
consider whether the change in law has any effect on the 
appellant's claim.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to provide the appellant an opportunity 
to submit any evidence or argument 
concerning the issue of whether the 
veteran's death was the result of his own 
willful misconduct.  

2.  Then, the RO should conduct a de novo 
review of the issue.  Due consideration 
should be given to all pertinent laws and 
regulations.  If the benefit sought on 
appeal is not granted, the appellant and 
her representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is otherwise notified, but she may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


